Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claims 1 and 12 disclose “determining regulations associated with the dynamically updated location, wherein the regulations comprise local privacy laws and city ordinances in accordance with the dynamically updated location” (emphasis added), however, instant specification is completely silent with the “city ordinances” as a part of regulations.
Claims 2-11 and 13-20 are also rejected based on the dependency on the respective parent claims 1 and 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 8, 11, 12, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hegde et al, (US 2021/0120523) in view of Yang et al. (US 2022/0129913).

Regarding claim 1, Hegde discloses 
A computer-implemented method of a controller of a mobile network, comprising: receiving, from an external source or receiver, dynamically updated location data of the controller, at an infrastructural level of the mobile network (¶ [0053]: the GPS/GNSS 306 determines a location of the sensing devices 106a, 106b, 106c; ¶ [0060]: the geographic boundary database 316 includes identifiers (e.g., North America, India, Europe, etc.) indicating the geographic region enclosed by the perimeter; ¶ [0066]: the future location arrival processor 324 of the destination processor 302 extracts a location of the sensing devices 106a, 106b, 106c periodically via the GPS/GNSS 306; ¶ [0090]: the gateway 104 determines the quickest time of arrival (e.g., a time of arrival closest to the current time and/or the time of the determination) at the future location(s) 502, 504, 506, 508, 510, 512, 514, 516, 518 of the sensing devices 106a, 106b, 106c based on the determined time(s) of arrival); 
determining regulations associated with the dynamically updated location, wherein the regulations  ... in accordance with the dynamically updated location (¶ [0060]: the geographic boundary database 316 can include a range of coordinates that indicate where regulations change from utilizing a first frequency band for communications to a second frequency band; ¶ [0062]: the future location region identifier 320 determines a geographic region associated with the future location of the sensing devices 106a, 106b, 106c ... the future location region identifier 320 can identify a geographic boundary that the future location is within based on the location and/or coordinates of the future location); 
determining, based on the dynamically updated location data and the regulations, one or more permitted radiofrequency (RF) channels (¶ [0063]: the future location region identifier 320 determines a frequency band (e.g., an unlicensed sub-GHz frequency band) associated with the geographic region of the future location via the geographic frequency band database 318. As a result, the future location region identifier 320 determines the frequency band associated with the future location. In such examples, the future location region identifier 320 transmits the frequency band associated with the future location to the device region comparator 322; (¶ [0140]: in response to entering the different geographic region associated with the future coordinates. As such, the sensing devices 106a, 106b, 106c are able to abide by the regulations of the geographic region by utilizing the frequency band associated therewith upon entering the geographic region) through which RF signals are transmitted from (¶ [0065]: the device region comparator 322 receives the frequency band being utilized by the sensing devices 106a, 106b, 106c via the communication interface 312) a mobile access point associated with the mobile network and traffic data (¶ [0165]: FIG. 11 is a block diagram of an example processor platform 1000 structured to execute the instructions of FIG. 9 to implement the sensing devices 106a, 106b, 106c of FIGS. 1, 4, and/or 5; ¶ [0171]: The interface circuit 1120 of the illustrated example also includes a communication device such as ... residential gateway, a wireless access point, and/or a network interface to facilitate exchange of data with external machines (e.g., computing devices of any kind) via a network 1126)) corresponding to the permitted radiofrequency channels (¶ [0140]: in response to entering the different geographic region associated with the future coordinates. As such, the sensing devices 106a, 106b, 106c are able to abide by the regulations of the geographic region by utilizing the frequency band associated therewith upon entering the geographic region; ¶ [0153]: the sensing devices 106a, 106b, 106c can communicate the reading of the sensor(s) with the gateway 104 via the frequency band implemented by the frequency controller 404. Accordingly, the sensing devices 106a, 106b, 106c comply with regulatory requirements associated with the geographic region and avoid loss of communications, fines, and/or other legal implications); and 
adjusting a frequency behavior of the mobile access point (¶ [0032]: the gateway 104 and the sensing devices 106a, 106b, 106c adjust the frequency at which they communicate as the transporter 102 approaches the destination location 110. For example, the sensing devices 106a, 106b, 106c utilize the first frequency band for communications with the gateway 104 outside the arc 114 and utilize the second frequency band for communications with the gateway 104 inside the arc 114. The gateway 104 indicates the frequency change to the sensing devices 106a, 106b, 106c; ¶ [0064]: the device region comparator 322 can indicate the frequency band associated with the future location of the sensing devices 106a, 106b, 106c to the transmitter 332 in response to the geographic region associated with the future location being different from the geographic region of the sensing devices 106a, 106b, 106c; ¶ [0165]: FIG. 11 is a block diagram of an example processor platform 1000 structured to execute the instructions of FIG. 9 to implement the sensing devices 106a, 106b, 106c of FIGS. 1, 4, and/or 5; ¶ [0171]: The interface circuit 1120 of the illustrated example also includes a communication device such as ... residential gateway, a wireless access point, and/or a network interface to facilitate exchange of data with external machines (e.g., computing devices of any kind) via a network 1126) based on the permitted RF channels and the traffic data (¶ [0140]: in response to entering the different geographic region associated with the future coordinates. As such, the sensing devices 106a, 106b, 106c are able to abide by the regulations of the geographic region by utilizing the frequency band associated therewith upon entering the geographic region; ¶ [0153]: the sensing devices 106a, 106b, 106c can communicate the reading of the sensor(s) with the gateway 104 via the frequency band implemented by the frequency controller 404. Accordingly, the sensing devices 106a, 106b, 106c comply with regulatory requirements associated with the geographic region and avoid loss of communications, fines, and/or other legal implications).
Hegde discloses all the subject matter of the claimed invention with the exception of the regulations comprise local privacy laws and city ordinances. Yang from the same or similar fields of endeavor discloses the regulations comprise local privacy laws and city (¶ [0041]: Access analyzer 320 uses the parsed data extracted by content extractor 305 as inputs to two processes. Access configurations process 325 identifies platform configurations related to the audience group properties who can access (e.g., “,white list,” etc.) or cannot access (e.g., “black list,” etc.) the multimedia content on the publication platform (e.g., identified by user group, role, IP address, etc.). Access location process 330 identifies various locations (e.g., geographic locations, cities, nations, etc.) that multimedia content hosted on may be impacted by the local regulation control (e.g. GDPR for Europe, HIPAA for US, etc.). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Hegde by identifying various locations (e.g., geographic locations, cities, nations, etc.) that multimedia content hosted on may be impacted by the local regulation control (e.g. GDPR for Europe, HIPAA for US, etc.)) of Yang. The motivation would have been not to face sanctions, penalties, and negative press for violating such regulations and policies (Yang ¶ [0003]).
Regarding claim 12 referring to claim 1, Hegde discloses A computing system that controls a mobile network, the computing system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform: ... (Fig. 2, 3, 10).

Regarding claims 5 and 16, Hedge discloses 
wherein the adjusting of the frequency behavior of the mobile access point comprises terminating signal transmission in a frequency channel that was previously transmitting RF signals (¶ [0032]: the gateway 104 and the sensing devices 106a, 106b, 106c adjust the frequency at which they communicate as the transporter 102 approaches the destination location 110. For example, the sensing devices 106a, 106b, 106c utilize the first frequency band for communications with the gateway 104 outside the arc 114 and utilize the second frequency band for communications with the gateway 104 inside the arc 114. The gateway 104 indicates the frequency change to the sensing devices 106a, 106b, 106c; ¶ [0064]: the device region comparator 322 can indicate the frequency band associated with the future location of the sensing devices 106a, 106b, 106c to the transmitter 332 in response to the geographic region associated with the future location being different from the geographic region of the sensing devices 106a, 106b, 106c; ¶ [0165]: FIG. 11 is a block diagram of an example processor platform 1000 structured to execute the instructions of FIG. 9 to implement the sensing devices 106a, 106b, 106c of FIGS. 1, 4, and/or 5; ¶ [0171]: The interface circuit 1120 of the illustrated example also includes a communication device such as ... residential gateway, a wireless access point, and/or a network interface to facilitate exchange of data with external machines (e.g., computing devices of any kind) via a network 1126).

Regarding claims 7 and 18, Hegde discloses 
wherein the controller is disposed in a vehicle; and the method further comprises: updating a navigation path of the vehicle (¶ [0028]: In FIG. 1, the transporter 102 travels along a path of travel 107 to deliver assets (e.g., products) from an initial location 108 to a destination location 110. In FIG. 1, the destination location 110 is in a different geographic region than the initial location 108 and, thus, utilizes a different frequency band for unlicensed wireless communications.) based on the determined permitted RF channels (¶ [0140]: in response to entering the different geographic region associated with the future coordinates. As such, the sensing devices 106a, 106b, 106c are able to abide by the regulations of the geographic region by utilizing the frequency band associated therewith upon entering the geographic region; ¶ [0153]: the sensing devices 106a, 106b, 106c can communicate the reading of the sensor(s) with the gateway 104 via the frequency band implemented by the frequency controller 404. Accordingly, the sensing devices 106a, 106b, 106c comply with regulatory requirements associated with the geographic region and avoid loss of communications, fines, and/or other legal implications) and the traffic data (¶ [0165]: FIG. 11 is a block diagram of an example processor platform 1000 structured to execute the instructions of FIG. 9 to implement the sensing devices 106a, 106b, 106c of FIGS. 1, 4, and/or 5; ¶ [0171]: The interface circuit 1120 of the illustrated example also includes a communication device such as ... residential gateway, a wireless access point, and/or a network interface to facilitate exchange of data with external machines (e.g., computing devices of any kind) via a network 1126)). 

Regarding claims 8 and 19, Hegde discloses 
further comprising: transmitting the dynamically updated location data to the mobile access point (¶ [0074]: the transmitter 332 transmits the time of arrival at the nearest future location associated with the different frequency band to the sensing devices 106a, 106b, 106c. As a result, the sensing devices 106a, 106b, 106c can determine when to utilize the different frequency band based on a difference between an expiration of the low power mode interval and the time of arrival of the sensing devices 106a, 106b, 106c at the future location; ¶ [0064]: the device region comparator 322 can indicate the frequency band associated with the future location of the sensing devices 106a, 106b, 106c to the transmitter 332 in response to the geographic region associated with the future location being different from the geographic region of the sensing devices 106a, 106b, 106c; ¶ [0165]: FIG. 11 is a block diagram of an example processor platform 1000 structured to execute the instructions of FIG. 9 to implement the sensing devices 106a, 106b, 106c of FIGS. 1, 4, and/or 5; ¶ [0171]: The interface circuit 1120 of the illustrated example also includes a communication device such as ... residential gateway, a wireless access point, and/or a network interface to facilitate exchange of data with external machines (e.g., computing devices of any kind) via a network 1126).. 

Regarding claim 11, Hegde discloses all the subject matter of the claimed invention with the exception of further comprising: determining, based on the dynamically updated location data, requirements of General Data Protection Regulation (GDPR); and reconfiguring the mobile access point to restrict a transmission of one or more types of traffic that fails to comply with the requirements of GDPR. Yang from the same or similar fields of endeavor discloses further comprising: determining, based on the dynamically updated location data, requirements of General Data Protection Regulation (GDPR) (¶ [0041]: Access analyzer 320 uses the parsed data extracted by content extractor 305 as inputs to two processes. Access configurations process 325 identifies platform configurations related to the audience group properties who can access (e.g., “,white list,” etc.) or cannot access (e.g., “black list,” etc.) the multimedia content on the publication platform (e.g., identified by user group, role, IP address, etc.). Access location process 330 identifies various locations (e.g., geographic locations, cities, nations, etc.) that multimedia content hosted on may be impacted by the local regulation control (e.g. GDPR for Europe, HIPAA for US, etc.). The access locations are determined based on the (multimedia publication) platform configuration and properties (e.g. where the service code running, where the database locating etc.); and reconfiguring the mobile access point to restrict a transmission of one or more types of traffic that fails to comply with the requirements (¶ [0049]: f the multimedia content fails to comply with one or more applicable regulations, then the process inhibits publication of the multimedia content (e.g., denies posting of content to website, etc.).) of GDPR (¶ [0041]: Access location process 330 identifies various locations (e.g., geographic locations, cities, nations, etc.) that multimedia content hosted on may be impacted by the local regulation control (e.g. GDPR for Europe, HIPAA for US, etc.)).Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Hegde by in biting publication of the multimedia content if the multimedia content fails to comply with one or more applicable regulations such as GDPR upon identifying various locations of Yang. The motivation would have been not to face sanctions, penalties, and negative press for violating such regulations and policies (Yang ¶ [0003]).

Claims 2, 9, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hegde et al, (US 2021/0120523) in view of Yang et al. (US 2022/0129913) as applied to claims 1 and 12, and further in view of McCarthy (US 9,185,603).

Regarding claims 2 and 13, Hegde discloses 
wherein the adjusting of the frequency behavior of the mobile access point (¶ [0032]: the gateway 104 and the sensing devices 106a, 106b, 106c adjust the frequency at which they communicate as the transporter 102 approaches the destination location 110. For example, the sensing devices 106a, 106b, 106c utilize the first frequency band for communications with the gateway 104 outside the arc 114 and utilize the second frequency band for communications with the gateway 104 inside the arc 114. The gateway 104 indicates the frequency change to the sensing devices 106a, 106b, 106c; ¶ [0064]: the device region comparator 322 can indicate the frequency band associated with the future location of the sensing devices 106a, 106b, 106c to the transmitter 332 in response to the geographic region associated with the future location being different from the geographic region of the sensing devices 106a, 106b, 106c; ¶ [0165]: FIG. 11 is a block diagram of an example processor platform 1000 structured to execute the instructions of FIG. 9 to implement the sensing devices 106a, 106b, 106c of FIGS. 1, 4, and/or 5; ¶ [0171]: The interface circuit 1120 of the illustrated example also includes a communication device such as ... residential gateway, a wireless access point, and/or a network interface to facilitate exchange of data with external machines (e.g., computing devices of any kind) via a network 1126) is further based on a distance between the controller, at a location indicated by the dynamically updated location data, and a destination (¶ [0032]: In FIG. 1, an example arc 114 is representative of a predetermined distance (e.g., 1 mile, 2 miles, etc.) from the destination location 110 where local regulations change a compliant frequency for wireless communications (e.g., unlicensed wireless sub-GHz communications) from a first frequency band (e.g., a frequency band associated the initial location, 928 megahertz (MHz)) to a second frequency band (e.g., a frequency band associated with the destination location, 868 MHz)).
Hegde in view of Yang discloses all the subject matter of the claimed invention with the exception of distance between the controller, at a location indicated by the dynamically updated location data, and a nearest port, docking station, or landing station. McCarthy Lopes from the same or similar fields of endeavor discloses distance between the controller, at a location indicated by the dynamically updated location data, and a nearest port, docking station, or landing station (col. 4, lines 41-45: FIG. 2 illustrates an effect of predictive coupling in an example situation in which an MCP 202 is approaching a port and includes two on-board antennas 210 and 212, one forward and one aft. FIG. 5 is a flow chart illustrating an embodiment of a related aspect of a bandwidth allocation process; col. 5, lines 16-21: a device of the MCP (e.g., the LSS) may include logic for pairing antennae on the MCP with fixed antennae in an area surrounding the MCP. The LSS may communicate via a satellite uplink to obtain location information, front side bandwidth information, and backside bandwidth information for the fixed antennae; col. 6, lines 50-58: the following actions take place: pair fore antenna with shore-side antenna with strongest signal (802); pair aft antenna with shore-side antenna having any acceptable signal strength and which achieves maximum spatial diversity from fore antenna pairing (804); reduce satellite channel bandwidth and MCP allocation on satellite after pairing completed (806); release pairings in the reverse order they were made as MCP leaves port (808); and conclude processing of this aspect (810)). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Hegde in view of Yang by obtaining location information as approaching to port of McCarthy. The motivation would have been to establish the communication between antennas on-board the MCPs and the shore-side antennas in an efficient and logical manner and effectively manage any satellite bandwidth utilized by the MCPs according to dynamic factors. (McCarthy col. 1, lines 21-25).

Regarding claims 9 and 20, Hegde discloses 
wherein the dynamically updated location data comprises a longitude, a latitude (¶ [0130]: the gateway 104 obtains the speed of the transporter 102, the latitude and longitude of the transporter 102, and the bearing of the transporter 102. For example, the gateway 104 can obtain the latitude and longitude of the transporter 102 via the GPS/GNSS 306).
Hegde in view of Yang discloses all the subject matter of the claimed invention with the exception of distance between the controller, at a location indicated by the dynamically updated location data, and a nearest port, docking station, or landing station. McCarthy Lopes from the same or similar fields of endeavor discloses wherein the dynamically updated location data comprises ... an altitude (col. 6, lines 59-67: In this embodiment the LSS 106 obtains the GPS coordinates of the shoreside antennas 112, including altitude data, before any connection is established between the on board antennas 312, 314 and the shore side antennas 112. The GPS data may in fact be obtained and filtered based upon the MCP's location, trajectory, speed, expected course and/or destination, and other factors, to predict which shore side antennas will be (1) within communication range, (2) when, and (3) for how long, in the future). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Hegde in view of Yang by obtains the GPS coordinates of the shoreside antennas, including altitude data, before any connection is established between the on board antennas and the shore side antennas of McCarthy. The motivation would have been to establish the communication between antennas on-board the MCPs and the shore-side antennas in an efficient and logical manner and effectively manage any satellite bandwidth utilized by the MCPs according to dynamic factors. (McCarthy col. 1, lines 21-25).

Claims 3, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hegde et al, (US 2021/0120523) in view of Yang et al. (US 2022/0129913) as applied to claims 1 and 12, and further in view of Chakra et al. (US 2018/0349086).

Regarding claims 3 and 14, Hegde in view of Yang discloses all the subject matter of the claimed invention with the exception of further comprising: determining, based on the traffic data, a probability of congestion, interference, noise, or outage associated with the one or more permitted RF channels at a location indicated by the dynamically updated location data; and wherein: the adjusting the frequency behavior of the mobile access point is further based on the probability of congestion, interference, noise, or outage at the location. Chakra from the same or similar fields of endeavor discloses further comprising: determining, based on the traffic data, a probability of congestion, interference, noise, or outage associated with the one or more permitted RF channels at a location indicated by the dynamically updated location data; and wherein: the adjusting the frequency behavior of the mobile access point is further based on the probability of congestion, interference, noise, or outage at the location (¶ [0056]: The conference server application 112 can adjust, periodically or continually in real time, the sampling rate to attempt to keep the SNR for audio waveform data 170-176 generated by at least one client device 120-126 at each location between the first and second threshold values ... If the noise parameters for audio waveform data 170-172 both indicate that SNR is above the second threshold value, the conference server application 112 can communicate messages to the conference client applications 130-132 to decrease incrementally the sampling rate used to generate the audio waveform data 170-172 until the conference server application 112 determines the SNR of both of the audio waveform data 170-172 is below the threshold value).Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Hegde in view of Yang by decreasing incrementally the sampling rate used to generate the audio waveform data until the conference server application determines the SNR of both of the audio waveform data is below the threshold value at each location of Chakra. The motivation would have been to determine the SNR of both of the audio waveform data being below the threshold value at each location (Chakra ¶ [0056]).

Regarding claim 10, Hegde in view of Yang discloses all the subject matter of the claimed invention with the exception of wherein the method further comprises: determining, based on the traffic data, the probability of congestion, interference, noise, or outage associated with the one or more permitted RF channels at a location indicated by the dynamically updated location data; adjusting a sampling rate of sampling for the dynamically updated location data, at the infrastructural level of the mobile network, based on the probability of congestion, interference, noise, or outage in the one or more permitted RF channels at the location. Chakra from the same or similar fields of endeavor discloses wherein the method further comprises: determining, based on the traffic data, the probability of congestion, interference, noise, or outage associated with the one or more permitted RF channels at a location indicated by the dynamically updated location data; adjusting a sampling rate of sampling for the dynamically updated location data, at the infrastructural level of the mobile network, based on the probability of congestion, interference, noise, or outage in the one or more permitted RF channels at the location (¶ [0056]: The conference server application 112 can adjust, periodically or continually in real time, the sampling rate to attempt to keep the SNR for audio waveform data 170-176 generated by at least one client device 120-126 at each location between the first and second threshold values ... If the noise parameters for audio waveform data 170-172 both indicate that SNR is above the second threshold value, the conference server application 112 can communicate messages to the conference client applications 130-132 to decrease incrementally the sampling rate used to generate the audio waveform data 170-172 until the conference server application 112 determines the SNR of both of the audio waveform data 170-172 is below the threshold value).Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Hegde in view of Yang by decreasing incrementally the sampling rate used to generate the audio waveform data until the conference server application determines the SNR of both of the audio waveform data is below the threshold value at each location of Chakra. The motivation would have been to determine the SNR of both of the audio waveform data being below the threshold value at each location (Chakra ¶ [0056]).

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hegde et al, (US 2021/0120523) in view of Yang et al. (US 2022/0129913) and Chakra et al. (US 2018/0349086) as applied to claims 3 and 14, and further in view of Altman (US 2021/0116907).

Regarding claims 4 and 15, Hedge discloses 
the machine learning model (The processor platform 1000 can be ... a self-learning machine (e.g., a neural network)).
Hegde in view of Yang and Chakra and  discloses all the subject matter of the claimed invention with the exception of wherein the probability of congestion, interferences, noise or outage determined by a machine learning model, the machine learning model being trained by a first dataset including historical data related to congestion, interferences, noise, usage, or outage of frequency channels at particular locations, and a second training dataset including trends or cyclical patterns of the historical data at the particular locations. Altman from the same or similar fields of endeavor discloses wherein the probability of congestion, interferences, noise or outage determined by a machine learning model, the machine learning model being trained by a first dataset including historical data related to congestion, interferences, noise, usage, or outage of frequency channels at particular locations, and a second training dataset including trends or cyclical patterns of the historical data at the particular locations (¶ [0026]: The Applicants have realized that autonomous vehicles and self-driving vehicles are expected to become a reality and may even take over vehicles being driven by human drivers that physically sit at the wheel of the car or vehicle (or motorcycle, or train, or truck or bus or drone or helicopter or aircraft or ship or wheelchair or any other form of moving machine or other means of transportation by land, by air, or by sea; ¶ [0035]: a vehicular Communications Properties Estimator 141 may operate to continuously or periodically estimate or re-calculate the current or momentary properties of communications channels that are available to the primary vehicle 110 (e.g., bandwidth, throughput, good-put, error rate, packet error rate, rate of dropped or missing packets, rate of erroneous packets, latency, delay, lag time, or other data and performance related parameters or the like); and/or may take into account recent or previous or past values of such properties (e.g., in the past 10 or 30 or 60 or 120 seconds, or in the past 3 or 5 or 10 minutes), and/or may take into account predicted values of such properties (e.g., predicted to be in the upcoming 30 or 60 or 120 seconds, or in the upcoming 2 or 5 minutes; such as, by taking into account the route that the vehicle is expected to travel and by obtaining an indication that in the next two minutes the vehicle is expected to drive through a valley having low cellular reception; ¶ [0042]: The AI component or the AI module(s) (119, 159, 169, 179) may be based on any suitable mechanism or algorithm or paradigm or method, including, for example: deep learning, machine learning, a Neural Network (NN), deep learning, supervised learning, unsupervised learning, reinforced learning, heuristic based or assisted decisions (sometimes not referred to as AI at all) or a combination of any of these or other decision making methods, including human-involved decisions). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Hegde in view of Yang and Chakra by continuously or periodically estimating or re-calculating the current or momentary properties of communications channels (e.g., bandwidth, throughput, good-put, error rate, packet error rate, rate of dropped or missing packets, rate of erroneous packets, latency, delay, lag time, etc.) that are available to the primary vehicle (e.g., ship) by taking into account recent or previous or past values of such properties and the route that the vehicle is expected to travel based on machine learning of Altman. The motivation would have been to improve overall performance and predictions in the future (Altman ¶ [0046]).

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hegde et al, (US 2021/0120523) in view of Yang et al. (US 2022/0129913) as applied to claims 1 and 12, and further in view of Augusto Lopes et al. (US 2019/0149417).

Regarding claims 6 and 17, Hedge in view of Yang discloses all the subject matter of the claimed invention with the exception of wherein the adjusting of the frequency behavior of the mobile access point comprises decreasing a signal transmission power of the mobile access point based on a probability of RF signals from the mobile access point causing interference at a location indicated by the dynamically updated location data. Augusto Lopes from the same or similar fields of endeavor discloses wherein the adjusting of the frequency behavior of the mobile access point comprises decreasing a signal transmission power of the mobile access point based on a probability of RF signals from the mobile access point causing interference at a location indicated by the dynamically updated location data (¶ [0024]: wireless transmission power and/or rate may be adapted (e.g., to mitigate interference, to reduce power consumption); ¶ [0063]: The example network 300 comprises a wide variety of Mobile APs (or hotspots) that provide access to user devices, provide for sensor data collection, provide multi-hop connectivity to other Mobile APs, etc. For example, the example network 300 comprises vehicles from different fleets (e.g., aerial, terrestrial, underground, (under)water, etc.). For example, the example network 300 comprises one or more mass distribution/transportation fleets, one or more mass passenger transportation fleets, private/public shared-user fleets, private vehicles, urban and municipal fleets, maintenance fleets, drones, watercraft (e.g., boats, ships, speedboats, tugboats, barges, etc.), emergency fleets (e.g., police, ambulance, firefighter, etc.), etc.; ¶ [0156]: the node 710 may also store local context information 724 received from, for example, a GNSS/GPS receiver 725 (e.g., node location, node speed, node local time), received from sensors 726 of the node 710, or from sensors that sense properties of the area surrounding the node 710 (e.g., from system(s) of a vehicle/autonomous vehicle in which node 710 resides, or sensors of the environment around the node 710).).Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Hedge in view of Yang by adapting wireless transmission power and rate to mitigate interference and to reduce power consumption from the system of vehicle (e.g., ship) storing location obtained by GNSS/GPS receiver of Augusto Lopes. The motivation would have been to mitigate interference and to reduce power consumption (Augusto Lopes ¶ [0024]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466